Citation Nr: 1301493	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  06-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlment to service connection for recurrent tinnitus


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for bilateral hearing loss and tinnitus.  

In September 2009, the Veteran testified before a Veterans Law Judge (VLJ) at the RO in Waco, Texas.  A transcript of the hearing is associated with the claims file.  

In January 2010, Board remanded the Veteran's claim for additional evidentiary development and due process considerations.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain the Veteran's outstanding post-service treatment records and afford the Veteran a VA audiological evaluation to determine the nature, extent, and etiology of any hearing disorder that she may have.  The Veteran's updated treatment records were obtained and associated with her claims file, and she was scheduled for a VA examination for her claims on appeal in January 2011.  This examination was completed, and a copy of the January 2011 VA examination report was associated with the Veteran's claims file.  

Unfortunately, the medical opinion obtained on remand was found to be inadequate.  Therefore, in November 2011, the Board granted the Veteran's claim for posttraumatic stress disorder (PTSD), and remanded the Veteran's claims for bilateral hearing loss and tinnitus to the RO so an adequate medical opinion could be obtained.  This examination was completed in January 2012, and a copy of the VA examination report has been associated with her claims file.  While the Board finds the January 2012 opinion to be adequate with respect to the Veteran's claim for service connection for tinnitus, the Board does not find the opinion to be adequate with respect to her claim for service connection for bilateral hearing .  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)  

As discussed above, the Veteran was afforded a hearing before a VLJ at the Waco RO in September 2009.  In an April 2012 letter, the Board informed the Veteran that the VLJ who conducted her hearing was no longer employed by the Board and offered the Veteran the opportunity to testify at another hearing.  In a written response, dated stamped as having been received at the Board in May 2012, the Veteran requested a hearing before a current VLJ at her local RO.  Pursuant to the Veteran's request, the Board remanded the Veteran's claim again in June 2012 and instructed the RO to schedule the Veteran for a hearing before a VLJ at the RO.  

In accorandance with the June 2012 Remand, the Veteran was scheduled for, and subsequently testified at a hearing in October 2012 that was conducted at the Waco RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her tinnitus is related to noise exposure incurred during her military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran maintains that she was exposed to loud noises and sounds while serving as an aircraft mechanic during her period of service in the United States Air Force.  At the October 2012 hearing, the Veteran provided credible lay testimony describing her military duties.  According to the Veteran, these duties included assisting with the launch and recovery of various forms of aircraft, and among her responsibilities, she had to stand on the runway near the jet to help assist the pilot during take off whenever an aircraft was ready to launch.  The Veteran also testified that she worked with, and around, various types of engines and described having to "take parts off, put parts on, [and] keep them running."  According to the Veteran, certain responsibilities included "pull[ing] an engine out of an F15 and put[ting] another one back in," - a task that had to be performed on an area designated as "the trim pad."  The Veteran explained that the jets had to be on and running while on this designated area.  She further claims to have always worn hearing protection while fulfilling these duties.  See October 2012 Hearing Transcript, (T.,) pp. 3-4.  

In addition, the Veteran likened her tinnitus to a "ringing and humming" sound, and states that she has experienced this sound in her ears since service.  See T., pp. 5, 10.  See also September 2009 hearing transcript, pp. 5-8.  

The Veteran's DD form 214 reflects that her military occupational specialty (MOS) was that of tactical aircraft maintenance specialist.  Moreover, a review of the Veteran's service personnel records shows that her duties did in fact involve the maintenance, inspection, ground handling and servicing of various types of aircraft.  

Turning to the service treatment records, the Board notes that the Veteran participated in a Hearing Conservation training program in an attempt to learn how to use hearing protection and prevent noise-induced hearing loss.  In the November 1980 Hearing Conservation Data sheet, the Veteran noted that her primary noise exposure was noises and sounds associated with working on the flight line, and her primary duties in noise involved aircraft maintenance.  Subsequent Hearing Conservation Data sheets continue to show that the Veteran's primary noise exposure was working as an aircraft maintenance specialist on the flight line.  While these records indicate that the Veteran was provided hearing protection while conducting her military duties, the audiometic test results throughout the Veteran's period of service reflect a slight decrease in the Veteran's hearing acuity in both ears.  In addition, an undated Chronological Record of Medical Care reflects that the Veteran completed a Pregancy Evaluation questionnaire, wherein she acknowledged her military duties involved exposure to loud noises and vibrations.  Indeed, the Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing her duties during service.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  The question remains, however, whether the Veteran's reported tinnitus is related to the noise exposure in service.  

Despite the Veteran's report that she has experienced ringing in her ears since service, her service treatment records are silent for any complaints and diagnosis of or treatment for tinnitus.  On her October 1979 examination conducted pursuant to her enlistment into the military, the Veteran denied having a history of ear problems and the clinical evaluation of her ears and drums was shown to be normal.  In addition, the clinical evaluation of the ears and drums was shown to be normal at the March 1983 periodic examination.  The remainder of the Veteran's service treatment records is also clear for any signs, complaints or diagnosis of, or treatment for tinnitus.  Thus, the service treatment records fail to establish the presence of a chronic disability in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  

Throughout her appeal, the Veteran has consistently stated that her tinnitus is related to her military service and has been present since her time in the military.  Thus, she has alleged a continuity of symptomatology.  

The Veteran underwent an audiological evaluation with a private audiologist in August 2010, the report of which is associated with the claims file.  Based on his evaluation of the Veteran, the audiologist assessed the Veteran with "tinnitus, aural fullness" that was worse in the right ear.  

The Veteran was afforded a VA audiological examination in January 2011, at which time, she described a history of in-service noise exposure while working with, and near, various types of aircraft and engines.  The Veteran denied any post-service occupational and recreational noise exposure.  According to the Veteran, her tinnitus had its onset in service, and was recurrent in nature, occurring three times a week, and lasting several minutes at a time in both ears.  Based on her discussion with, and evaluation of the Veteran, the VA audiologist diagnosed her with intermittent bilateral tinnitus, and determined that said disorder was not due to the Veteran's military noise exposure.  The rationale for this opinion was that the Veteran had normal hearing throughout her military career, and there were no reported complaints of tinnitus in her claims file. 

The Veteran was afforded a subsequent VA audiological examination in January 2012, at which time she relayed a history of recurrent "ringing/humming" in the left ear since service.  She did not report a ringing/humming sound or any type of head noise in the right ear.  Based on her evaluation of the Veteran, the VA audiologist determined that the Veteran's recurrent tinnitus was less likely than not caused by, or a result of her military noise exposure.  She (the VA audiologist) based her conclusion on the Veteran's normal hearing results in both ears at both the current VA examination, and the January 2011 VA examination.  The VA audiologist also took note of the August 2010 private audiological evaluation, wherein, "[t]he Veteran reported right ear tinnitus and aural fullness," and determined that the discrepancy between the Veteran's reported statements at that evaluation, and her complaints of left ear tinnitus at the current VA examination, was "a reason why the reported tinnitus is less likely than not related to service."  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in her favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from her conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and recurrent tinnitus since service in her statements, at her January 2011 VA examination, and during both the September 2009 and October 2012 hearings.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds her assertion that she has suffered from tinnitus since her years in the military to be credible.  

Although both VA examiners determined that the Veteran's tinnitus is not related to service, the Board finds both medical opinions to be of limited probative value.  Indeed, the January 2011 VA audiologist relied on the inaccurate factual premise that the Veteran's claims file was clear for any reported complaints of tinnitus when rendering her conclusion.  [As previously noted in the November 2011 remand, the Veteran provided credible lay testimony of tinnitus since service at the September 2009 hearing.]  In addition, the January 2012 VA examiner relied on the Veteran's normal audiometric evaluations at both the January 2012 and January 2011 VA examinations, and inconsistent statements made by the Veteran with regard to which ear she has experienced a ringing sound in, when issuing her opinion.  The Board acknowledges statements made by the Veteran denying the presence of a ringing/humming sound in her right ear.  However, based on the examiner's notation, it is not clear whether the Veteran was denying a history of tinnitus in the right ear, or simply denying a ringing sound in her right ear at that specific moment in time.  As previously noted, the Veteran has reported recurrent rather than constant tinnitus.  Furthermore, it is does not appear that the Veteran reported to have tinnitus solely in the right ear at the August 2010 evaluation - but rather bilateral tinnitus that was worse in the right ear.  Moreover, the majority of the lay evidence of record, to include the Veteran's statements throughout the course of her appeal, as well as her hearing testimony, demonstrates a continuing history of bilateral tinnitus since service.  In light of the somewhat unclear opinion provided, the Board concludes that the January 2012 opinion is also of limited probative value.  

When considering documentation of the Veteran's duties in service, her conceded in-service noise exposure, and her competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is etiologically related to her active service.  

Based on the totality of the evidence, and resolving all reasonable doubt in her favor, the Board finds that the Veteran currently has tinnitus that was incurred during her active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2012).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

As previously discussed above, the Veteran contends that she has bilateral hearing loss due to her exposure to acoustic trauma while serving as a tactical aircraft maintenance specialist with the U.S. Air Force.  The Veteran further contends to have experienced hearing problems since the beginning of her service.  See T., p. 6.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, at the Veteran's October 1979 enlistment examination, the clinical evaluation of her ears and drums was shown to be normal, and the Veteran denied a history of ear, nose or throat trouble in his medical history report.  On the authorized audiological examination, the examiner found her pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
20
15
10
15
10

Based on these examination results, the Veteran was found qualified for enlistment.  

The Veteran's service treatment records also include an undated Reference Audiogram and four Hearing Conservation Sheets dated in November 1980, August 1981, December 1983 and February 1985.  The undated Reference Audiogram indicates that the Veteran was first assigned to work in a noise-filled environment in April 1980.  The Veteran also underwent an authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 5, 5, 10 and 5.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 15, 10, 5 and 10.  With regard to hearing protection, the Veteran noted that earplugs had been issued rather than noise muffs.  

Soon thereafter, the Veteran participated in a Hearing Conservation training program, at which time, she periodically underwent audiometric tests to determine whether there were any changes in her hearing acuity in either ear.  In the November 1980 Hearing Conservation Data sheet, the Veteran indicated that she worked as a aircraft maintenance specialist and was primarily exposed to noises and sounds produced on the flight line.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 10, 15, 10 and 5.  For the left ear, auditory thresholds in the same frequencies were recorded as 20, 15, 10, 10 and 15.  The Veteran continued to undergo periodic audiological evaluations, the findings of which were documented in the remaining Hearing Conservation Data sheets, and which revealed slight variations in her right and left auditory thresholds as compared to the audiometric test results in the Reference Audiogram. 

The Veteran underwent another hearing evaluation in March 1983, and, while the clinical evaluation of her ears and drums was shown to be normal, on the authorized audiological evaluation, pure tone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
20
20
10
15
25

The Board notes that these audiological findings do reflect a slight decrease in the Veteran's hearing acuity in both ears when compared to the October 1979 audiometric test results.  

The Veteran's post service records reflect that she underwent an audiological evaluation with a private audiologist in August 2010, the results of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
40
30
20
LEFT
15
15
15
5
5

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Based on these audiometric findings, the audiologist diagnosed the Veteran with mild sensorineural hearing loss in the right ear and normal hearing in the left.  

The Veteran was afforded a VA examination in January 2011, at which time she reported a history of noise exposure while serving in the military and working with various types of aircraft and engines.  She also reported to have had exposure to gunfire noise during basic training.  According to the Veteran, she worked in an office type environment post service and did not have any occupational or recreational noise exposure after her separation from service.  On the audiogram, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
10
LEFT
15
15
20
20
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

Based on her review of the medical records, as well as her discussion with, and evaluation of the Veteran, the VA audiologist diagnosed the Veteran with normal hearing in both ears and concluded that any hearing loss was not caused by or a result of military noise exposure, as the Veteran had normal hearing throughout her military career and currently presented with normal hearing.  

A subsequent VA audiological evaluation was conducted in January 2012, the findings of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
5
LEFT
5
5
10
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right and left ear.  

Based on the audiometric findings, the VA audiologist diagnosed the Veteran with normal hearing in her right and left ear and determined that any noted hearing loss is less likely due to an event in service.  She (the VA audiologist) based her conclusion on the Veteran's normal audiometric findings at both the current and the January 2011 VA examination.  She also noted that the Veteran had normal hearing at discharge with no shift in hearing noted in either ear during military service.  In addition, the VA audiologist reviewed the August 2010 audiological findings, and wrote that "[t]he examination noted a mild to moderate FLAT hearing loss - no noise induced notch. . . ."  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board does not find the January 2012 medical opinion to be an adequate one as the VA audiologist appears to have dismissed the August 2010 VA audiological findings (revealing right ear hearing loss that meets the definition of a hearing disability for VA compensation purposes as set forth in 38 C.F.R. § 3.385) as reflective of 'flat hearing loss' as opposed to noise-induced one.  The Board is left to question how the VA audiologist arrived at this determination, especially given that the August 2010 audiologist provided a diagnosis of mild sensorineural hearing loss, and a reading of the audiogram is clear for any assessment of 'flat' hearing loss.  Indeed, the January 2012 VA audiologist did not explain how flat hearing loss differs from noise-induced hearing loss, nor did she provide an explanation for why the August 2010 audiological findings are characteristic of flat hearing loss rather than noise-induced hearing loss.  

A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 201 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

Also, while the VA examinations conducted in January 2011 and January 2012 do not demonstrate that theVeteran's hearing loss meets the definition of a hearing disability for VA compensation purposes as set forth in 38 C.F.R. § 3.385, the Veteran has since testified that her hearing - especially her hearing in the left ear -has worsened since her last VA audiological evaluation.   See T., p. 26.  In light of the inadequate January 2012 medical opinion, and the Veteran's assertions of worsening hearing, a new examination is needed to obtain contemporaneous audiometric testing to determine the current severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (which stipulates that, when the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  See also Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995) & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her current hearing loss (unilateral or bilateral).  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  [Of particular importance is the examiner's review of the  March 1983 examinations report, which reveals a slight level of hearing loss in the Veteran's ears (as compared to the audiometric findings at the October 1979 enlistment examination), and the August 2010 private audiological report (which reflects a diagnosis of right ear hearing loss.)]

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has any hearing loss in the right and left ear.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss diagnosed on examination or anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure.  In answering this question, the examiner should address the August 2010 audiometric findings, as well as the Veteran's competent assertions that she has experienced hearing problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since her military service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2. Thereafter, readjudicate the claim for service connection for bilateral hearing.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


